— Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Westchester County (Edelstein, J.), imposed July 14, 1983, upon his conviction of attempted robbery in the second degree, upon his plea of guilty, the sentence being a definite term of four months in the county jail and four years and seven months’ probation.
Sentence affirmed.
The sentence imposed upon the defendant was neither excessive nor unduly harsh.
We note that the People request this court to modify the imposed sentence since Criminal Term should have imposed the statutorily mandated sentence of five years’ probation, with a condition that the defendant serve a period of four months’ imprisonment as a part of the probationary term (see, Penal Law §§ 60.01 [2], [3]; 65.00 [3] [a] [i]). However, since the People have not cross-appealed, the issue is not properly before us (see, CPL 450.20 [4]; 450.30 [2]; Matter of Morgenthau v Roberts, 47 AD2d 826). Mollen, P. J., Gibbons, Lawrence and Kooper, JJ., concur.